       Case 2:21-mj-00139-CKD Document 2 Filed 09/01/21 Page 1 of 1

                                                                        FILED
                      UNITED STATES DISTRICT COURT               September 01, 2021
                     EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                   EASTERN DISTRICT OF
                                                                        CALIFORNIA


UNITED STATES OF AMERICA,                  Case No. 2:21-mj-139-CKD

               Plaintiff,

      v.                                           ORDER FOR RELEASE OF
                                                    PERSON IN CUSTODY
STEVEN HAWTHORNE,

               Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release STEVEN HAWTHORNE ,

Case No. 2:21-mj-139-CKD Charge 18 USC § 3583 , from custody for the following

reasons:

               X     Release on Personal Recognizance

                     Bail Posted in the Sum of $

                            Unsecured Appearance Bond $

                            Appearance Bond with 10% Deposit

                            Appearance Bond with Surety

                            Corporate Surety Bail Bond

                            (Other):

      Issued at Sacramento, California on September 01, 2021 at _2:59 pm_____.

                                  By:   /s/ Carolyn K. Delaney

                                        Magistrate Judge Carolyn K. Delaney
